Title: [January 1787]
From: Adams, John Quincy
To: 



      Monday January 1st. 1787.
      
      
       I received, two letters, and a couple of Packets of newspapers, from Europe, they were the more acceptable, as it is almost three months, since I have had any direct news from thence, before. After playing a few tunes to the young Ladies, In the evening, I went with Bridge, and paid a visit to Mr. Hilliard; a sensible man although his Sermons are rather cold.
      
      
       
        
   
   AA2 to JQA, 1 Sept.–12 Oct. 1786; AA to JQA, 27 Sept.–14 Oct. 1786 (JQA to AA2, 14 Jan.–9 Feb. 1787, all Adams Papers).


       
      
      

      2d.
      
      
       I pass’d the evening with Mr. Andrews, at Professor Pearson’s. He is fond of music, to enthusiasm. We play’d several tunes together, but I was not a proper person to accompany him. He is quite an adept in the art; and like all connoisseurs in music, extravagantly fond of Handel.
      
      

      3d.
      
      
       Dined at Mr. Hilliard’s, in company with Mr. Stedman, Mr. Ware, Mr. Andrews, Freeman, and Bridge. Stedman is a student in Law; said to be a man of Sense. However that may be, he does not strike me, at first sight as a very exalted genius. We pass’d the evening, at the Professor’s. Miss Jones display’d some of her satirical wit.
       There was a total eclipse of the moon, between 6, and 9 in the evening; but the weather being cloudy, rendered it invisible, the greatest part of the Time.
      
      
       
        
   
   William Stedman was completing his legal studies in Newburyport with Theophilus Parsons, with whom JQA would begin studying law in September (“Descendants of Gov. Bradstreet,” NEHGR,New England Historical and Genealogical Register. 8:317, 318, 320 [Oct. 1854]).


       
      
      

      4th.
      
      
       For want of sufficient exercise, I have been unwell, for several days: there is no walking at this Season, and we are consequently obliged, to keep too recluse for health. Mr. Andrews, and Freeman, pass’d the evening with us, at the professor’s. Miss Jones as usual was severe. Her disposition would be much more amiable, if she was not so sensible of her satirical talents, and so fond of them as to gratify her passion upon all occasions.
      
      

      5th.
      
      
       We passed the evening at Freeman’s chamber. He proposes setting off for Newbury, to morrow morning. The weather for several days, has been uncommonly moderate, but this afternoon it grew somewhat cold, and began to snow.
      
      

      6th.
      
      
       Very cold this morning, Freeman went for Ipswich. Mr. Andrews called upon us in the afternoon.
       I got through Montesquieu’s spirit Laws; and I much admire the author’s penetration, in discovering the origin, and causes of diverse Laws in diverse Countries, and in the same Country, at different periods. His ideas of the principles, upon which the different forms of government are founded, appear very just; though I think he says not all he would have said, had he lived in a Country where a man might with impunity publish his sentiments.
      
      
       
        
   
   The Spirit of Laws, transl. Thomas Nugent, 3d edn., 2 vols., London, 1758 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 84). JQA may have owned at this time an edition of Montesquieu (3 vols., Amsterdam, 1749), containing his bookplate, now at MQA.


       
      
       

      7th.
      
      
       Mr. Hilliard preach’d all day; pretty much in the common stile.
       Dined at Judge Dana’s; and conversed with Miss Ellery upon the subject, of two young Ladies. I find, that her opinion, as well as that of Mr. and Mrs. Dana, coincides with mine in that respect. Benevolence, candor, and innocence, are more amiable, and more estimable ingredients for a character, than wit without judgment.
       Weather very cold. Mr. Andrews was at tea, with us.
      
      

      8th.
      
      
       We went down this evening with the young ladies, to Mr. Dana’s. I passed several hours agreeably. I had an essay upon philosophic Love given me to read; a little allegorical tale, in the composition of which, fancy, rather than reason predominated. For, as Terence says 
         
          ____ incerta haec si tu postules
          Ratione certa facere, nihilo plus agas,
          Quam si des operam, ut cum ratione insanias.
         
        
      
      
       
        
   
   For complete quotation and translation, see entry for 5 March, note 1 (below).


       
      
      

      9th.
      
      
       Snow’d part of the day. Reading Watson’s chemical essays. They are written in a very plain intelligible manner, and are quite entertaining. The subject I have never before paid any great attention to. We pass’d the evening at the professor’s. Small conversation, with women, can be interesting, only at the time it is going forward.
      
      
       
        
   
   Richard Watson, Chemical Essays, 3d edn., 3 vols., London, 1784 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 37). There is a four-volume set of this 3d edn., London, 1784–1786, among JA’s books (MB).


       
      
      

      10th.
      
      
       Mr. Paine was ordained, minister of Charlestown, but as it snow’d all the fore part of the day, I did not attend. Cabot, the junior was here: I am still pursuing the study of algebra; which is as entertaining as it is useful. I could wish I had time for pro­ceeding in all the mathematical branches of Science: but the time will soon come, when I shall be called to studies of a very different nature.
      
      

      11th.
      
      
       The weather is yet unsettled, but it has not storm’d this day. Saunders, and Barron of the junior Class were here.
       Our time flies away extremely fast; one half of the vacation has already eloped, and I shall soon, with a mixture of pleasure and pain, see my fellow students again assembled, and be called again to attend to the public exercises. They will it is true diminish; as our Class are henceforth to attend recitations only once a day, and that only for nine weeks, after which we shall in a manner be left to ourselves.
      
      

      12th.
      
      
       The weather cleared up in the morning, and the cold since noon has increased very fast. We pass’d an hour in the evening at Mr. Gannett’s; he was not at home: Mrs. G. is quite historical; that is she gives a very minute history of whatever occurs to herself or her family.
       Up late reading parliamentary debates. Packard came to see us, this afternoon.
      
      
       
        
   
   JQA may have been preparing for his declamation, given on  27 Feb. (below), on “part of one of Mr. Fox’s speeches.”


       
      
      

      13th.
      
      
       The weather very cold all day with a strong wind. We had a Quantity of company, in the forenoon Hill, who graduated last commencement, Learned and Williams; in the afternoon Angier, Cushman and Tufts: Bridge set out after dinner for Lexington, where he intends to pass two or three days.
      
      
       
        
   
   Either Cotton Tufts, Harvard 1789, or Abijah Tufts, Harvard 1790 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 11:480; Harvard Quinquennial Cat.Harvard University, Quinquennial Catalogue of the Officers and Graduates, 1636- 1930, Cambridge, 1930.  ).


       
      
      

      14th.
      
      
       Mr. Hilliard preach’d all day. It is a long time since he has given us any variety: but on the other hand he writes short Ser­mons, which is very much in his favour, in cold weather. Dined at Mr. Dana’s. Forbes came up from Boston this afternoon, and lodg’d here. I pass’d the evening at Mr. Wigglesworth’s. Miss Jones, has recovered from the sour fit which she has been in for several days, and is quite complaisant. Quere. is caprice, a necessary quality to form a fine woman?
      
      

      15th.
      
      
       The weather very moderate. The snow went off quite fast. Drank tea at Mr. Hilliard’s. His daughter look’d prettier, than she ever did before. Mr. Paine was there, and appeared quite happy, in his new situation. The People of Charlestown, who never could be united in their opinions, for a minister, are universally very much attached to him, and his talents and virtues are such as will probably preserve him that esteem, which he has every where acquired. Mr. H. appears to be very fond of him, and proud of him as a brother.
      
      

      16th.
      
      
       Dined at Mr. Dana’s, and pass’d part of the evening with the Judge and his Lady at Mr. Gerry’s. Miss Thompson, is very handsome; but whether she possesses all the other qualities which are requisite to render a Lady amiable, I shall not take upon me to decide.
       Bridge returned this evening from Lexington.
      
      

      17th.
      
      
       My Chum went to Boston, but return’d early in the afternoon. After tea we went down to Mr. Dana’s. Miss Ellery was there, and Miss Jones with her; Bridge accompanied this Lady home, and after they were gone, I had a deal of chat, with Miss Ellery, who has a larger share of Sense, than commonly falls to an individual of her sex. We conversed upon diverse subjects, but I can never give any thing but general accounts of conversations, for I cannot always keep this book under lock and key; and some people have a vast deal of curiosity.
      
       

      18th.
      
      
       Fine weather, till the evening, which was very blustry. The men have been selected who are to go from this Town, against the insurgents. They have taken almost all the servants in Town; the troops are to march to-morrow, for Worcester, under the command of General Lincoln. We passed the evening at Professor Williams’s. Jenny look’d handsomer, than she has for several months past; and was very agreeable.
      
      

      19th.
      
      
       The troops from this Town, went this afternoon to Waltham, from whence, they are to proceed to-morrow towards Worcester. After tea, I went with Bridge, Williams and Learned to Mystic, and had a very good dance. There were several very fine girls; but being entirely unacquainted with them all, I could not be very sociable with them. A Miss Dixey struck me, as being uncommonly beautiful; but from the few observations I could make, I thought she had the qualities which are commonly the companions of beauty: at about one in the morning we broke up, and, we reach’d home, at about two.
      
      

      20th.
      
      
       Snow’d all day. We were rather tired after our expedition. I have been idle; and do not by any means feel disposed to write at present.
      
      

      21st.
      
      
       Mr. Hilliard again entertained us all day, with his own composition. Bridge, and I dined at Mr. Dana’s. Miss Almy informed us of all the circumstances which attended our party the other day; and among many other anecdotes, told us that Bridge was deeply smitten with a Miss Hall, who had I thought much of a sleepy appearance and I forsooth, am the humble admirer of Miss Dixey. If personal beauty was my only object of admiration, I should certainly be in this predicament, but I must look a little further, before I surrender my liberty entirely. 
         
          For all the gifts which nature can impart,
          Are vain without the virtues of the heart.
         
         Mr. Andrews, who returned from Hingham yesterday, drank tea with us this evening.
      
      
       
        
   
   JQA here quotes from his own poem, “An Epistle to Delia,” lines 27–28, written in 1785 (M/JQA/28, Adams Papers, Microfilms, Reel No. 223).


       
      
      

      22d.
      
      
       Employ’d all day, in translating some german observations for Mr. Dana: finished them: and in the evening I went down there to carry them. Miss Ellery and Miss Jones, keep up a correspondence in writing. Almy has a larger share of Sense, than commonly falls to the lot of her sex, and, that sense is cultivated and improved, a circumstance, still more uncommon.
      
      
       
        
   
   In spite of JQA’s favorable disposition toward Almy Ellery and his critical and repeated comments about the “sour fits” or “unsociable” attitude of Catherine Jones, he was able to compose an acrostic about the latter on this day, which he wrote into his Diary on 16 April 1788 (below). The original is in M/JQA/28, Adams Papers, Microfilms, Reel No. 223.


       
      
      

      23d.
      
      
       Miss Ellery pass’d the day at the professor’s, and was very agreeable; I am more and more pleased with this Lady, every time, I am in company with her. Miss Jones who is treated both by Bridge and myself with a distant reserve, appeared this day for the first Time to be mortified by it: she could not help forming a contrast between our behaviour to her, and to the two other Ladies, and her Vanity was piqued. But she has drawn it upon herself. Thomson pass’d part of the evening with us: her spirits were revived while he was present, but droop’d again, when he went away.
      
      

      24th.
      
      
       Miss Ellery, went home this morning, after breakfast. Miss Jones, rather unsociable; her spirits low. Charles and Tom, arrived here, this afternoon from Haverhill: left all our friends well. I went down to Mr. Dana’s with Charles, had a long conversation with Miss Almy, upon a subject, interesting at the present moment. Williams came home with Mrs. Dana, and we return’d together, at about 10. Charles remained.
      
       

      25th.
      
      
       The weather has been all along quite unsettled. Yesterday was very cold, but to day, it thaws fast again. Mr. Andrews past the evening with us at the professor’s. Miss Jones, rather more agreeable, than I have sometimes seen her, but not perfectly sociable. Mr. Andrews and she appear to go on as easily, and with as little rubbing as any person: less indeed than I should expect from the dissimilarity of their dispositions.
      
      

      26th.
      
      
       General Lincoln, it seems, finds more difficulties in the affair he has undertaken, than were expected. He has sent for a reinforcement of troops: there are about 2000 men assembled to oppose him. They have the start of him, and it is supposed they intend first to attack, Genl. Shepard, who is at Springfield, with about 1200 men. Part of the militia are going from this town. I pass’d the evening at Mr. Dana’s, and lodg’d there. Saw Mr. Winthrop.
      
      
       
        
   
   William Shepard, major general of the Hampshire co. militia, repulsed the attack on the Springfield arsenal by Daniel Shays’ forces on 25 Jan., before Lincoln arrived (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
      
      

      27th.
      
      
       Fay was here this morning, and Freeman return’d this day from his Tour to visit his friends. Part of the company of militia in this town, march’d this morning towards Worcester. Dispatches were expected this evening from Genl. Lincoln, but none appeared.
      
      

      28th.
      
      
       Mr. Fiske supplied Mr. Hilliard this day: and gave satisfaction in general. His sentiments are very liberal, more than those of any preacher I have heard of late. It is perhaps to be feared lest some of our future divines may go too far in that respect, and assert that Christianity consists in morality alone. If this were the case, in what point would its excellence be shown, above the Systems of many heathen philosophers? For even the sublime maxim, “do good to those that hate you” was inculcated and even practised by some of them. The harsh, discouraging doctrines held up, by many of our old preachers, are absurd, and impious; but the other extreme may be more dangerous to Christianity; and our young divines would do well, to remember
       
        Dum vitant stulti vitia, in contraria currunt.
       
       Dined at Mr. Dana’s, with Mr. Winthrop. He had a letter from his brother, but not of a very late date. There have been no accounts from Genl. Lincoln this day.
      
      
       
        
   
   Thaddeus Fiske, of the Second Church of Cambridge at Menotomy (now Arlington), 1788–1828 (Paige, Hist. of Cambridge, Mass.,Lucius R. Paige, History of Cambridge, Massachusetts, 1630-1877. With a Genealogical Register, Boston and New York, 1877. Supplement and Index..., by Mary I. Goz- zaldi, Cambridge, 1930. p. 546).


       
       
        
   
   “In avoiding a vice, fools run into its opposite,” Horace, Satires, Bk. I, Satire 2, line 24 (Horace, Satires, Epistles and ArsPoetica, transl. FaircloughHorace: Satires, Epistles and Ars Poetica with an English Translation, by H. Rushton Fairclough, Cambridge, 1947., p. 20–21).


       
      
      

      29th.
      
      
       Bridge went to Salem, upon some business this day, and returned.
       Miss Ellery and Miss Williams, her brother, Mr. Andrews and Freeman, drank tea at the professor’s; I was sociable with Miss Jane, for the first Time. She is not destitute of personal charms, and has I believe a very good disposition. Mr. Andrews was quite elated with the news from Springfield, which arrived this evening. A party of 700 insurgents commanded by Luke Day, were put to flight, without a gun fired, and about 30 of them taken. Genl. Shepherd, had however been obliged to fire at a party headed by Shays. 3 men were killed, and 3 mortally wounded. Upon the whole, affairs in that quarter appear to take quite a favourable turn.
      
      
       
        
   
   Day, of West Springfield, had his orders intercepted, and failed to lend support to Shays at the battle of the Springfield arsenal. After Lincoln’s arrival in Springfield, both he and Shepard scattered Day’s men in West Springfield; then Lincoln pursued Shays. Unable to secure a general pardon, Shays withdrew to Petersham, where, after a forced march in a snowstorm, Lincoln surprised and routed the insurgents. Most surrendered, although Shays and a few others escaped into New Hampshire. Within a month most insurgent opposition had ended (Ellery B. Crane, “Shays’ Rebellion,” Worcester Society of Antiquity, Procs. ... For the Year 1881, p. 92–99; Robert J. Taylor, Western Massachusetts in the Revolution, Providence, 1954, p. 160–163).


       
      
      

      30th.
      
      
       Mrs. Cranch, Miss Betsey, and her brother, came from Braintree this morning, dined at Mr. Gannett’s and returned after dinner. Bridge, and I were quite alone at tea this evening: the Ladies were at Mrs. Forbes’s, and the professor was gone to Judge Dana’s. The Ladies returned however immediately after tea, and Miss Ellery came, and pass’d the evening there:
       
        In fairest forms can evil passions dwell?
        The virgin breast, can envy’s venom swell?
        Can malice dart her rage from beauty’s eye?
        And give the snow white cheek, a crimson dye?
        Where then are all the tender virtues flown?
        And why was strength dispensed to man alone?
        The lamb, to vye with Lions neer pretends,
        The timid dove, with eagles ne’er contends,
        Attempt not then, ye fair, to rule by fear,
        The surest female weapon is a tear.
       
      
      
       
        
   
   These verses were later included in JQA’s “A Vision,” lines 163–172, a poem generally thought to have been written at Newburyport while he was a law student. These verses, however, clearly show that its origins were somewhat earlier. Compare JQA’s “An Epistle to Delia,” lines 41–52, a poem dated 12 Dec. 1785, with “A Vision,” lines 91–102 (both in M/JQA/28). To the verses in this entry JQA later added six additional lines at the beginning (157–162): “Almira next in dubious form is seen,/Her face is female, masculine her mien,/With equal skill no mortal can pretend,/The varied faults of either sex to blend./To woman’s weakness add the pride of man,/And wield alike the dagger and the fan” (same).


        
   
   “A Vision,” a satirical sketch about several girls JQA knew in Newburyport, was patterned after, though more sophisticated in style than, the ’’Receipt for a Wife,” which JQA had read and portions of which he had copied while staying in New York in the summer of 1785 (entry for 3 Aug. 1785, above; JQA to AA2, 1–8 Aug. 1785, Adams Papers). Later evidence confirms that Almira is Catherine Jones, whom he first met at Dr. Wigglesworth’s house in Cambridge, and whom he later saw occasionally in Newburyport, though, like the Delia piece mentioned above, the sketch here may have been written about one subject and applied to another when the poem was completed later. For a discussion of the subsequent development of “A Vision,” see note for entry of 28 March 1788 (below).


       
      
      

      31st.
      
      
       Mr. Harris arrived this afternoon from Springfield, but did not bring any further accounts of consequence from that quarter. He saw on the road several of the insurgents who had returned home, sick of their expedition. Bridge and I drank tea at Mrs. Forbes’s, and spent the evening. Mr. and Mrs. Hilliard, Mrs. Willard, and Mrs. Miller were there. After tea, Cards being proposed Mr. Hilliard went his way. We had a rubber of whist, with Mrs. Hilliard and Mrs. Willard; in the midst of which the president made his appearance. He soon went off however. After Cards, we had a dish of music. We play’d on the flute, and Mrs. Hilliard sang a few songs. She has a very good voice, and is by no means ignorant of it. Between nine and ten we escorted Mrs. Willard and Mrs. Miller home, after which, we retired to our Chamber.
      
      
       
        
   
   Figuratively, an indefinite quantity (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
     